J-A32033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
IN THE INTEREST OF:        K.C., A MINOR        1   IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA




APPEAL OF:       K.C., FATHER

                                                        No. 1579 EDA 2016


                        Appeal from the Order April 7, 2016
                  in the Court of Common Pleas of Bucks County
                Domestic Relations at No.: CP-09-DP-0000019-2014

BEFORE:        DUBOW, J., RANSOM, J., and PLATT, J.

MEMORANDUM BY PLATT, J.:                                Filed January 17, 2017

        K.C.    (Father) appeals' from the trial court's order changing the

permanency goal of K.C. (Child) from reunification to adoption.         We affirm

on the basis of the trial court's opinion.

        In its June 2, 2016 opinion, the trial court fully and correctly sets forth

the relevant facts and procedural history of this case.          (See Trial Court




*   Retired Senior Judge assigned to the Superior Court.

1 Father filed a timely notice of appeal and statement of errors complained of
on appeal on May 3, 2016. See Pa.R.A.P. 1925(a)(2)(1), (b). The trial
court filed an opinion on June 2, 2016. See Pa.R.A.P. 1925(a)(2)(ii).
J-A32033-16


Opinion, 6/02/16, at 1-4).2 Therefore, we have no reason to restate them

here.

         As a   preliminary matter, we observe that,   in   the argument section of

his brief, Father maintains for the first time that, because          "[t]he statutory
construction of 42 Pa.C.S.[A.]       §   6351(e)(1) only permits that there be       a


permanency goal as to the child and not to the parents or guardian[,]"

"[t]he [trial] court abused its discretion        by bifurcating the Child's goal

between the Child's parents instead of maintaining          a   singular goal as to the

Child[.]" (Father's Brief, at 9, 10). Because he did not raise this allegation

in his   statement of questions involved or statement of errors complained of

on appeal, this claim is waived.

                 It is well established that any issues not raised in the Rule
         1925(b) Statement are waived for purposes of appeal. See,
         e.g., Commonwealth v. Castillo, [] 888 A.2d 775, 780 ([Pa.]
         2005) (reaffirming the bright-line rule of waiver and stating that
         "in order to preserve their claims for appellate review,
         [a]ppellants must comply whenever the trial court orders them
         to file a Statement of Matters Complained of on Appeal pursuant
         to Pa.R.A.P.1925. Any issues not raised in a Pa.R.A.P. 1925(b)
         statement will be deemed waived.") (citation omitted); Giles y.
         Douglass, 747 A.2d 1236, 1237 (Pa. Super. 2000) (finding that
         Father waived appeal in custody case when he failed to file a
         Rule 1925(b) Statement).



2  We have redacted the copy of the trial court's June 2, 2016 opinion
attached to this decision to remove the name of the Child involved in this
case and any other identifying information. See Superior Court I.O.P. 424A
(providing that Superior Court decisions related to custody proceedings shall
not contain the names of minors or identifying information of any other
individuals involved).


                                          -2
J-A32033-16


Ramer v. Ramer, 914 A.2d 894, 902            (Pa. Super. 2006) (finding one of

mother's issues waived for failing to include it in Rule 1925(b) statement);

see also Pa.R.A.P. 1925(b)(4)(vii). Also, pursuant to Pennsylvania Rule of

Appellate Procedure 2116(a), "[n]o question will be considered unless it is

stated in the statement of questions involved or    is   fairly suggested thereby."

Pa.R.A.P. 2116(a).

       In this case, Father raises one issue in both his Rule 1925(b)

statement and statement of questions involved: "[t]he [t]rial [c]ourt abused

its discretion and/or erred as    a   matter of law and fact by granting the

request to change the permanency goal from reunification to adoption."

(Father's Rule 1925(b) Statement, 5/03/16; see also Father's Brief, at 4).

Therefore, Father's issue, that the court abused its discretion because it was

statutorily precluded from ordering     a   different goal for each parent with

respect to Child, is waived. See Ramer, supra at 902; see also Pa.R.A.P.

1925(b)(4)(vii), 2116(a).

       Moreover, even if this issue were not waived, it would not merit relief.

We review a trial court's goal change decision for an abuse of discretion.

See   In re   R.M.G., 997 A.2d 339, 345 (Pa. Super. 2010).           Pertinent to our

review of this issue, the court commits an abuse of discretion if it misapplies

the law. See id.

       In this case, Father relies on the language of 42 Pa.C.S.A.                  §


6351(e)(1) and Rule of Juvenile Procedure 1608(A)               in   support of his


                                       -3
J-A32033-16


argument that "[t]he [trial] court abused its discretion by changing the goal

to adoption for Father only [because] there is only     a   permanency goal for

the subject [C]hild and not for the parents or guardian." (Father's Brief, at

10; see id. at 10-14). Father's claim would lack merit.

      [I]n evaluating  a trial court's application of a statute, our
     standard of review is plenary and is limited to determining
     whether the trial court committed an error of law. Further,
     [w]hen interpreting a statute, we must abide by the rules of
     statutory construction.     It is a basic tenet of statutory
     interpretation that, when the words of a statute are clear and
     free from all ambiguity, the letter of it is not to be disregarded
     under the pretext of pursuing its spirit.

Faust   v.   Walker, 945 A.2d 212, 213 (Pa. Super. 2008) (citations and

quotation marks omitted).

      Section 6351(e)(1) provides, in pertinent part:

     The court shall conduct a permanency hearing for the purpose of
     determining or reviewing the permanency plan of the child, the
     date by which the goal of permanency for the child might be
     achieved and whether placement continues to be best suited to
     the safety, protection and physical, mental and moral welfare of
     the child. In any permanency hearing held with respect to the
     child, the court shall consult with the child regarding the child's
     permanency plan, including the child's desired permanency goal,
     in a manner appropriate to the child's age and maturity.     .   .   .




42 Pa.C.S.A.   §   6351(e)(1).

      Rule 1608(A) states:

     A. Purpose and timing of hearing. For every case, the court
     shall conduct a permanency hearing at least every six months
     for purposes of determining or reviewing:

              (1) the permanency plan of the child;



                                      -4
J-A32033-16


           (2) the date by which the goal of permanency for the child
      might be achieved; and

             (3) whether the placement continues to be best suited to
      the safety, protection, and physical, mental, and moral welfare
      of the child.

Pa.Juv.Ct.R. 1608(A)(1)-(3).

      We discern nothing in the above language that precludes a trial court

from finding that      a   permanency plan containing different goals for each

parent    is   "best suited to the safety, protection, and physical, mental, and

moral welfare of the [C]hild."     Id. at (A)(3). Indeed, Father fails   to identify

any precedent that supports his position, (see Father's Brief, at 10-14), and

we are not aware of any.         Further, we will not "disregard[ the clear and

unambiguous language of the statutes] under the pretext of pursuing

[Father's interpretation of their] spirit." Faust, supra at 213 (citation and

internal quotation marks omitted).       Hence, we conclude that the trial court

properly exercised its discretion in applying the law and in finding it was in

Child's best interest to designate different permanency plans for each

parent.        See R.M.G., supra at 345.        Father's claim, even if not waived,

would not merit relief.

      We now turn to the only issue properly before us:         "Whether the [t]rial

[c]ourt abused its discretion and/or erred         as a   matter of law and fact by

changing the permanency goal from reunification to adoption for Father?"

(Father's Brief, at 4). In support of this claim, Father maintains that the trial

court abused its discretion in changing Child's permanent placement goal as

                                        - 5 -
J-A32033-16


to him, to adoption.    (See Father's Brief, at 4, 14-19).       After   a    thorough

review of the record, the briefs of the parties, and the well-reasoned opinion

of the trial court, we conclude that there    is no   merit to Father's claim. The

trial court opinion properly disposes of the question presented.             (See Trial

Ct. Op., at 5-12 (finding that:   (1) it is necessary for Child to remain in care

of Bucks County Children & Youth Agency (Agency) because both parents

have been incarcerated since her birth; (2) the Child cannot wait indefinitely,

without any sense of permanency, while Father tries to become fit for

reentry into society at some unknown future date; (3) the court will be able

to approve adoption providing     a   stable and nurturing environment for Child

well before an unidentified future date when Father might be released from

confinement and he acquires necessary skills to care for her; (4) Agency has

made reasonable efforts for reunification of Father and Child; (5) although

Father has made some progress under parenting plan, he will remain

incarcerated indefinitely and unable to care for Child; (6) Child has been

under care and supervision of Agency longer than proscribed fifteen out of

last twenty-two months)).     Accordingly, we affirm on the basis of the trial

court's opinion.

      Order affirmed.




                                        -6
J-A32033-16


Judgment Entered.




J   seph D. Seletyn,
Prothonotary


Date: 1/17/2017




                       -7
                                                                                                      Circulated 12/28/2016 11:35 AM
                                                                                               iudren's Fast Track

       IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA
                         JUVENILE COURT DIVISION

   IN THE INTEREST OF:                                                          No.:   CP-09-DP19-2014

   JISlllll•ma?TIIE..           P••••v•2•-13)                                   Children's Fast Track Appeal

            ,. ..:.r

                                                                   OPINION

           ......                               la, Appellant and Father, appeals from this Court's Order dated April 6,
             ---,.
                           .y   . .-.·

 2016, chap.ging.fil. . _. •.••                   C.131-l,spermanent placement goal to adoption with respect to Father.
             C•    ~            i. _,; -   ·.


 Appellant filed this children's fast track appeal on May 4, 2016, pursuant to Pa.R.A.P. 904(f).

 The Court files this opinion in accordance with Pa.R.A.P. 1925(a).

                                                          STATEMENT OF FACTS

           The Bucks County Children and Youth Agency ("Agency") filed for a change in goals in

 this matter on or around February 8, 2016. The hearing was held on Friday, March 4, 2016. The

parent                                                                  were present by video and both were

represented by counsel. The Agency and the child                                             were also both represented

by counsel.

           In general, the evidence at the hearing established that~asborn on December

IJ 2013, and for all practical purposes, the parents, from either criminal case troubles and/or
significant substance abuse issues, have never been in a position to care for the child on a daily

basis.'I               K   has been in the custody of the Agency since birth, with a few different

placements along the way.

         Father is currently serving multiple criminal sentences of incarceration at least some of

which appear to be running concurrently with each other. (See CP-09-CR-0004715-2014,

0002184-2014, 0004300-2014.) Father was sentenced on September 29, 2014, for a burglary
     matter, for which a one year minimum sentence was imposed. (CP-09-CR-0004715-2014.)                     He

     was also sentence on September 29, 2014, for forgery, in which another one year minimum

     sentence was imposed. (CP-09-CR-0002184-2014.)                The last sentence from Bucks County is for a

     crime in which Father essentially plead guilty (along with Mother) to arranging for drugs

     (contraband) to be brought into the Bucks County Correctional Facility. (CP-09-CR-0004300-

     2014.) The docket refle~ts that he plead guilty on September 29, 2014, and was sentenced to

     serve not less than four years nor more than ten years in a State Correctional Institution. Id .
                          . "              .j,


                   Father indicated that he has filed a Post-Conviction Relief Act ("PCRA") petition for this

     last sentence. 1 Based upon a review of the docket entries, indicating that the initiation date for

    the case was March 24, 2014, and that the case was filed on July 23, 2014, it appear that Father's

    earliest possible release date (assuming he is unsuccessful in his appeal) is March of 2018. Father

    repeatedly suggested that his minimum sentence would be served by September of 2016, but

    given the..-s four year minimum, it is incomprehensible
          ;Jj                                       :,,.
                                                            that Father could be released any earlier
          .     ····,;'                                  :\-


    than March of 2018, despite his apparent unwillingness ~
                                                             to accept -~that
                                                                         .
                                                                              reality.
                                                     ~;...                 :r


                Mother too is serving a sentence for conspiring to bring contraband (drugs) into the

    Bucks County Correctional Facility. Interestingly, and of no small concern to this Court, Mother
                                                                          -~       ·":~
    appears to have been approximately five months pregnant with the subject child at the time she

    and Father engaged in their conspiratorial criminal conduct. While there was some dispute about

    exactly how far along Mother was in her pregnancy, there is no dispute that both Father and

Mother "knew" she was pregnant with              1&m1J1£11, at the time   of the conspiratorial criminal

conduct of bringing contraband (drugs) into the Bucks County prison.




I
 The docket reflects that the petition was filed on April 8, 2015, and has yet to be resolved. (CP-09-CR-0004300-
2014.)

                                                               2
          The Court at the hearing found that there were examples of Mother and Father and their

  respective efforts to stay in contact with their son, to be involved, to have him visit them in

  prison, and there was evidence of their purported efforts to become more productive citizens and

  potentially obtain improved parenting skills based on their involvement with a number of

 programs in prison. However, the Court concluded that, while Father has established some bond

 with Q       _:rq   that Father has had significant judgment issues in the past (soliciting the mother

 of his child to "smuggle" drugs into the prison while she was pregnant with this child), resulting

 in Father and Mother being incarcerated for much or all of the child's life, and Father will likely

 be incarcerated for at least an additional two years.

         In addition, Father's conduct and demeanor during the hearing, even on video, were of an

 angry, impatient, individual. He was agitated throughout and while his purported efforts at self-

 discovery and a better understanding of his failings as a person were commendable, this Court

 has no confidence that Father would be an acceptable parent at any point in the foreseeable

 future, even if his-release were scheduled earlier. Father's stubbornness, under oath, to

acknowledge the practical reality of his sentence and that his own paperwork suggesting a parole

in September of 2016 is not on the Bucks County Sentence, among other things, caused this

Court great concern that Father was not being candid and that he is a non-compromising

individual. Quite frankly Father's testimony and suggestions were almost exclusively about him,

and what the goal change would mean to him, and how unfair this was potentially to him, while

offering no realistic solution to this matter and did not present any significant evidence of what

was in the best interests of the child.

        Therefore, based on the reality of Father's situation, the Court could not find that it was

in the best interests of this child to continue to have his life put on hold, especially for such an



                                                    3
  additional extended period of time. Instead, the Court found that establishing some degree of

  permanency in the child's life was of paramount importance. Accordingly, the Court accepted

  and approved the Agency's request to change the goal in Father's case to adoption.

             In contrast, the Court denied the Agency's request to change the goal to adoption in

 Mother's case. Unlike Father, Mother had the possibility of being released in approximately six

 weeks following the hearing. The Court considered the possibility that Mother may be just a few

 weeks away from being in a position to make major strides in her permanency plan and there

 was some chance that within months, she might be in a position to begin to structure her life in

 such a way that reunification might still be a possibility. Given that we were so close to this

 possibility, and that reunification is favored under Pennsylvania Dependency Law, this Court

 found that it was in the child's best interests to at least allow for the possibility of reunification of

this child with Mother.2

             Father now appeals the Court's Order dated April 6, 2016, changing

permanent placement goal to adoption with respect to him.

                   STATEMENT OF MATTERS COMPLAINED OF ON APPEAL

         On May 3, 2016, Appellant submitted a Concise Statement of Errors Complained of on

Appeal, raising the following for review:



         2
          The Court emphasized that it had substantial concerns about Mother's ability to parent this child and
accordingly made the following specific finding in its Decision and Order dated April 6, 2016:

        Should Mother falter, in any manner, in her efforts toward parole, or her efforts to remain sober and
        clean, or to meet reasonable and targeted requests of the agency, or if any possibility of permanency
        with this child and mother is going to be delayed for any significant period of time, this Court will
        allow the agency to re-file a request for a goal change, at any time, upon Petition. Accordingly, the
        agency's request to seek a goal change with regard to mother is denied at this time. However, said
        denial is without prejudice to the agency's right to request this goal change again, and to use the
        evidence offered in this proceeding as well as any new evidence to attempt to convince this Court
        at some future date to revisit the goal change issue for mother.


                                                         4
      1. The Trial Court abused its discretion and/or e1Ted as a matter of law and fact by granting

         the request to change the permanency goal from reunification to adoption.

                                                DISCUSSION

         The Court did not abuse its discretion in granting the Agency's request to change the

 permanency goal from reunification to adoption in Father's case. "On appeal, goal change

 decisions are subject to an abuse of discretion standard ofreview." In re R.M.G., 997 A.2d 339,

 345 (Pa. Super. Ct. 2010) (citing In re N.C., 909 A.2d 818, 822 (Pa. Super. Ct. 2006)).

         In order to conclude that the trial court abused its discretion, we must determine
        that the court's judgment was "manifestly unreasonable," that the court did not
        apply the law, or that the court's action was "a result of partiality, prejudice, bias or
        ill will," as shown by the record. We are bound by the trial court's findings of fact
        that have support in the record. The trial court, not the appellate court, is charged
        with the responsibilities of evaluating credibility of the witness and resolving any
        conflicts in the testimony. In carrying out these responsibilities, the trial court is
        free to believe all, part, or none of the evidence. When the trial court's findings are
        supported by competent evidence of record, we will affirm, "even if the record
        could also support an opposite result."                                    ,.~w.,., -, ,,,\lj1''"

Id. (quoting In re N.C., 909 A.2d at 822-23).

        Also, "[t]he Juvenile Act controls the disposition of dependent children." Id. at 345. The

Act states that, as a general rule, "if the child is found to be a dependent child the court may

make any of the following orders of disposition best suited to the safety, protection and physical,

mental, and moral welfare of the child[.]"42 Pa.C.S. § 635l(a). "[I]n a change of goal

proceeding, the trial court must focus on the child and determine the goal in accordance with the

child's best interests and not those of his or her parents." In re C.J.R., 782 A.2d 568, 569 (Pa.

Super. Ct. 2001). "Although the agency has the burden to show a goal change would serve the

child's best interests, 'safety, permanency, and well-being of the child must take precedence




                                                      5
   over all other considerations' under Section 6351." In re R.M.G., 997 A.2d at 347 (emphasis

  added and citations omitted).

             Under 42 Pa.C.S. § 6351(f), the Act states that the Court shall, at each permanency

  hearing, determine the following factors when deciding whether to change the goal from

  reunification to adoption:3

              (1) The continuing necessity for and appropriateness of the placement.
              (2) The appropriateness, feasibility and extent of compliance with the permanency
             plan developed for the child.
             (3) The extent of progress made toward alleviating the circumstances which
             necessitated the original placement.
             (4) The appropriateness and feasibility of the current placement goal for the child.
             (5) The likely date by which the placement goal for the child might be achieved.
             (5.1) Whether reasonable efforts were made to finalize the permanency plan in
             effect.


             ***
          (9) If the child has been in placement for at least 15 of the last 22 months or the
          court has determined that aggravated circumstances exist and that reasonable
          efforts to prevent or eliminate the need to remove the child from the child's parent,
          guardian or custodian or to preserve and reunify the family need not be made or
          continue to be made, whether the county agency has filed or sought to join a petition
         to terminate parental rights and to identify, recruit, process and approve a qualified
         family to adopt the child unless:
         (i) the child is being cared for by a relative best suited to the physical, mental and
         moral welfare of the child;
         (ii) the county agency has documented a compelling reason for determining that
         filing a petition to terminate parental rights would not serve the needs and welfare
         of the child; or


         3
            The Court heard no evidence with regards to factor (6) nor has any reason to believe that•           will
not be safe under the care and supervision of the Agency. In fact, the Agency has superior ability and resources to be
able to provide for 6 S J because of Father's continual incarceration.
          The Court finds that factors (7) through (8.2) do not apply as they deal with children placed outside of the
Commonwealth and for children over the age of fourteen.
          The Court also finds that factors (10) through (12) do not apply. The minor child in this case does not have
any sibling. Moreover, the Court heard no evidence with regards to factor (12) and therefore the Court has no reason
to find that the child has not been provided with regular, ongoing opportunities to participate in age-appropriate or
developmentally appropriate activities under the care and supervision of the Agency.

                                                         6
               (iii) the child's family has not been provided with necessary services to achieve the
               safe return to the child's parent, guardian or custodian within the time frames set
               forth in the permanency plan.

               Based on the facts and circumstances surrounding this case, this Court did not abuse its

     discretion by changing the goal to adoption with respect to Father." Sections 6351(£)(1)-(5) all

     weigh heavily against Father. Under factor (1), the Court has no choice but to place••••

     ....      under the care and supervision of the Agency given the fact that Father has been and will

    remain incarcerated for at least an additional two more years. In fact, both parents have been

    incarcerated since the minor child's birth and have not been in the position to be able to care for

    the needs o~              Therefore, it continues to be absolutely necessary and appropriate for

    ~o be placed under the care of the Agency.

               Under factors (2) and (4), the permanency plan developed and the current placement goal

    for ....        are wholly appropriate and feasible. The fact is that Father continues to be

    incarcerated and absent success on his appeal, he will remain in prison for at least two more

    years, assuming he is released at his minimum. An assumption that father will even be released

    on his minimum, and available to accept responsibility for the child, is not an assumption this

    Court is not prepared to make, when considering the child's best interests. -would be

more than four years old by the time Father could potentially be released from prison, at the

earliest. Once out of prison, Father would almost certainly need additional time to adjust back

into society, perhaps to remain at a halfway house for a period of time, find a stable job, and

learn the skills necessary to care for-. In the meantime, the Court has no choice but to

keep the Agency involved to care for-                     and to change the goal to adoption with respect



4
 Moreover, this Court has the authority to change the goal to adoption with respect to Father only, and not Mother.
See In re Bums, 3 79 A.2d 535, 541 (Pa. 1977) (holding that courts can terminate just one parent's parental rights
without determining the other parent's rights).

                                                         7
 to Father.-          cannot wait for years on end until Father finally gets his act together and

 become fit for reentry into society without any sense of permanency. By changing_

 permanency goal to adoption moves the case one step closer to being able to provide a stable

 environment for -          to develop and grow. The Court will address the extent of Father's

 compliance with the Agency's permanency plan later on in this opinion.

         Moreover, Father has not and will not be able to address the concerns outlined under

 factor (3). Father has made no progress under this factor because he continues to be incarcerated,

 necessitating the Agency's intervention and care for -in the first place.

        Factor (5) also supports this Court's decision. If the Agency decides to move forward

 with adoption, and the Court approves the adoption at a later date, 1$••    Jwould be provided

 the stable and nurturing environment sooner than any date Father would realistically be released

 from confinement and until when Father acquires the skills and assets necessary to take care of


-       With respect factor (5.1), whether reasonable efforts were made to finalize the

permanency plan in effect, the Court believes that the Agency has in fact made reasonable

efforts. For example, the Agency has worked with Father to have -visit him in prison. It

is not the Agency's fault that Father has been and will remain incarcerated. The reason for

Father's incarceration is solely his fault and as the consequence of his criminal conduct.

       Furthermore, factor (9) supports the Court's goal change decision.~as been

under the care and supervision of the Agency since his birth on December 29, 2013, longer than

the proscribed 15 out of the last 22 months requirement.

       Following up to the Court's findings under factor (2), the Court believed that Father has

made some attempts to meet the Agency's permanency plan. For example, he has stayed in



                                                 8
  contact with the parties' child andtlllllllhas visited him while in prison. Father has also been

  involved with different programs while in prison in attempt to become a better parent. However,

  while the Court concluded that Father has established some bond with-               Father has had

  significant judgment issues in the past. The Court cannot ignore the fact that Father conspired

  with Mother to smuggle drugs ( contraband) into the Bucks County prison while Mother was five

  months pregnant with-The Court further found that Father knew when he conspired

 with Mother, that she was pregnant withtllll           More importantly, Father, as a direct result of

 his attempt to have drugs smuggled into the prison, using the mother of his expectant child to

 accomplish this goal, has been incarcerated for much or all of the child's life and will likely be

 incarcerated for at least an additional two years and upwards of eight additional years.

           "Because the focus is on the child's best interests, a goal change to adoption might be

 appropriate, even when a parent substantially complies with a reunification plan." In re R.M.G.,
997 A.2d at 347 (holding that a parent's rights are secondary in a goal change proceeding).

 Regardless of whether a parent has complied with the permanency plan, a goal change to

 adoption might be appropriate where a parent's skills, including her judgment with regard to the

emotional well-being of his or her children, remain problematic. Id. (citing In re N.C., 909 A.2d

at 825).

           Even in situations where a parent, such as Father, has complied with some of the

Agency's permanency plan, the Court can, by giving priority to the child's safety and stability,

change the goal from reunification to adoption. See also In re S.B., 943 A.2d 973, 981 (Pa.

Super. Ct. 2008) (affirming the decision to change the goal to adoption despite parents'

substantial compliance with the permanency plan because the child had been with the foster

parents for over four years and a goal change would be beneficial to the child's emotional



                                                   9
  stability needs). "If a parent cannot or will not meet her irreducible minimum parental

  responsibilities, the needs of the child must prevail over the rights of the parent." In re A.P., 728
A.2d 3 7 5, 3 79 (Pa. Super. Ct. 1999) (holding that a parent, whether disabled or not, must be able

  to meet the irreducible minimum parental requirements contained in the Juvenile Act for return

  of a child in CYS's care). "The court cannot and will not subordinate indefinitely a child's need

  for permanence and stability to a parent's claims of progress and hope for the future." In re

 Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. Ct. 2006). This is based on the policy that "a

 child's life simply cannot be put on hold in the hope that the parent will summon the ability to

 handle the responsibilities of parenting." Id.

         Here, the Court found that it was in the best interest of-o change the goal from

 reunification to adoption with respect to Father. He was sentenced to a four year minimum on

 September 29, 2014, with an upwards sentence often years. The fact remains that Father will

 remain incarcerated for the foreseeable future, with a minimum of at least two more years, and

 will not be in a position to take care of-            While Father has indicated that he has filed a

PCRA petition, as the Superior Court has stated, this Court cannot and will not continue to

subordinate indefinitely the   11111111 need for permanence and stability to Father's claims of
progress and hope for the future.

        The Superior Court has further held previously that the trial court did not abuse its

discretion by changing the goal to adoption where father was currently incarcerated. In re A.K.,

936 A.2d 528, 534-35 (Pa. Super. Ct. 2007) ("The court also noted that Father would be in prison

for at least two more years and possibly as many as nine more years."). In that case, the trial

court properly changed the goal for the dependent children from reunification to adoption at the

hearing, despite the fact that father had made substantial progress toward his permanency plan



                                                  10
  prior to his incarceration. Id. That court explained that despite father's progress, the simple fact

 was that he was presently incarcerated and would remain so for another year, and thus the

 progress father made on his permanency plan prior to his incarceration had to be measured

 against the reality of his present circumstance, which was that father was unable to provide for

 any of the needs of his children with regard to housing, other basic necessities, and day-to-day

 love, emotional support and guidance. Id. Also, the father there had been incarcerated since prior

 to the child's birth. Id. at 831. The trial court did not abuse its discretion in granting CYS's

 petition to terminate where it based its decision on the uncertainty of the father's parole date and

 that, even upon parole, the father would reside in a half-way house and would need to obtain

 housing, employment and transportation in addition to parenting skills. Id.

         Here, -             case is similar to In re A.K., 936 A.2d 528. Father was incarcerated

prior to -birth and has never provided him with essential parental caw. The practical

effect of Father's incarceration is that he has not been able to provide for the needs of.          I
with regard to housing, other basic necessities, and day-to-day love, emotional support and

guidance. Even assuming Father will be paroled on his minimum in two years and will be

successful upon re-entry into the community, it will be some time before Father can obtain

suitable housing, employment and transportation, in addition to parenting skills necessary to be

able to take care o~pon his release.

        In summary, the reality is that -.iilwill have to remain under the Agency's care and

supervision, at least until either Mother or Father is released from custody. While Father has

made some progress under the Agency's plan, the fact is that he will remain in custody and will

be unable to provide for -           It is not feasible for 1$1-··g~+ohave to wait in limbo,

without any sense of permanency and stability, until Father is released from custody. Moreover,



                                                  11
the Court has serious reservation as to when Father will actually be released, given the scenario

of his prior criminal conduct and his decision to conspire with Mother to smuggle illegal

substances into the prison, all the while knowing that she was pregnant with -            at the

time.

                                          CONCLUSION

          Based on the Court's determinations under Section 6351, this Cami did not abuse its

discretion by finding that it was in the best interest to change the goal to adoption with respect to

Father.




                                                12